Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 24, 25, 27-31, 34, 35, 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart U.S. PAP 2014/0249817 A1, in view of Kummer U.S. PAP 2015/0162006 A1.

Regarding claim 21 Hart teaches a computer-implemented method comprising:
receiving audio data representing audio user issues the voice command wake up…please play my Beatles station, see par. [0025]); 
processing the audio data to determine the audio data includes a representation of a wakeword ( speech recognition system is configured to determine whether user utters a predefined utterance, see par. [0025]); 

Hart does not teach determining to ignore the representation of the wakeword based at least in part on determining that at least a portion of the audio data corresponds to a stored sound profile.
In the same field of endeavor Kummer teaches systems and method for controlling a device in a home automation system based on a speaker-dependent command may include receiving a voice command for controlling the device connected to the home automation system, see abstract. the voice command engine 370 may perform a voice recognition analysis to determine a speaker identity of the received voice command. For instance, the voice command engine 370 may analyze a speech pattern, voice pitch, speaking style, accent, and/or other aspects of speech to determine an identity of the speaker. In some cases, the received voice command, and/or portions thereof, is compared against one or more voice samples in a database of voices (stored sound profile), e.g. a voice database of the voice command engine 370 as shown in FIG. 5, see par. [0112]. The method 400 may include determining a permission of the speaker to control the , the voice command engine 370 may determine a permission status to control the identified device(s). The permission status may be based on the determined speaker identity and/or the identified device(s) to control. It is contemplated that the permission status enhances safety and security of the home automation system 200 by having the voice command engine 370 by prohibit otherwise undesirable controls from being implemented, see par. [0118]. The permissions status analyzer 528 may determine if additional prompts and information should be provided prior to transmission of such operational signals. Further, the permissions status analyzer 528 may determine the ACCESS GRANTED OR ACCESS DENIED status,SEE PAR. [0135].
It would have been obvious to one of ordinary skill in the artto combine the Hart invention with the teachings of Kummer for the benefit of enhancing safety and security of the system by having the voice command engine 370 by prohibit otherwise undesirable controls from being implemented, see par. [0118].
Regarding claim 24 Hart teaches the computer-implemented method of claim 21, further comprising: receiving, from the remote device, time data corresponding to the representation of the wakeword (device may utilize time of day from which speech was uttered, see par. [0014]).  
Regarding claim 25 Hart teaches the computer-implemented method of claim 21, further comprising terminating an operation corresponding to speech processing of the audio data (stopping the playing of the music on the device, see par. [0012]).  
claim 27 Hart teaches the computer-implemented method of claim 21, further comprising sending, to a remote device, an indication that audio matching the stored sound profile was detected (response engine may compare the audio to the user profile(s) and determine if it matches, see par. [0027]).  
Regarding claim 28 Hart teaches the computer-implemented method of claim 21, wherein the at least a portion of the audio data does not include the representation of the wakeword (wake up… please play my Beatles station, see par. [0025]).  
Regarding claim 29 Hart teaches the computer-implemented method of claim 21, further comprising: processing the at least a portion of the audio data with respect to the sound stored sound profile to determine similarity data (compare the audio to the user profile, which may store indication of the voice signature, see par. [0027]); 
and determining the similarity data satisfies a condition (one or more characteristics learned from previous interactions which include command, grammar, vocabulary, language pronunciation, etc. see par. [0027-0042]).  
Regarding claim 30 Hart teaches the computer-implemented method of claim 21, further comprising increasing a count value corresponding to the stored sound profile (store an indication of the voice signature with the respective user based on previous voice interactions, see par. [0027]).
Regarding claim 31 Hart teaches a system, comprising: 
at least one processor 108, see par. [0082]); 
at least one memory comprising instructions that, when executed by the at least one processor (memory 110, see par. [0082]), cause the system to: 

process the audio data to determine the audio data includes a representation of a wakeword ( speech recognition system is configured to determine whether user utters a predefined utterance, see par. [0025]); 
Although Hart teaches determine to ignore the representation of the wakeword based at least in part on processing of at least a portion of the audio data with respect to a stored sound profile (in some instances the response engine may perform speech identification or other user identification techniques to identify the user “sound profile”, user profile database 130, see par. [0026]; if the engine determines that the user did not utter the speech the engine may refrain from performing the action, see par. [0045]).  
Hart does not teach determining to ignore the representation of the wakeword based at least in part on determining that at least a portion of the audio data corresponds to a stored sound profile.
In the same field of endeavor Kummer teaches systems and method for controlling a device in a home automation system based on a speaker-dependent command may include receiving a voice command for controlling the device connected to the home automation system, see abstract. the voice command engine 370 may perform a voice recognition analysis to determine a speaker identity of the received voice command. For instance, the voice command engine 370 may analyze a speech pattern, voice pitch, speaking style, accent, and/or other aspects of speech to determine an identity of the speaker. In some cases, the received voice command, and/or portions thereof, is compared against one or more voice samples in a database of voices (stored sound profile), e.g. a voice database of the voice command engine 370 as shown in FIG. 5, see par. [0112]. The method 400 may include determining a permission of the speaker to control the identified device(s) 408. In some cases, the voice command engine 370 may determine a permission status to control the identified device(s). The permission status may be based on the determined speaker identity and/or the identified device(s) to control. It is contemplated that the permission status enhances safety and security of the home automation system 200 by having the voice command engine 370 by prohibit otherwise undesirable controls from being implemented, see par. [0118]. The permissions status analyzer 528 may determine if additional prompts and information should be provided prior to transmission of such operational signals. Further, the permissions status analyzer 528 may determine the ACCESS GRANTED OR ACCESS DENIED status,SEE PAR. [0135].
It would have been obvious to one of ordinary skill in the artto combine the Hart invention with the teachings of Kummer for the benefit of enhancing safety and security of the system by having the voice command engine 370 by prohibit otherwise undesirable controls from being implemented, see par. [0118].

claim 34 Hart teaches the system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: receive, from the remote device, time data corresponding to the representation of the wakeword (device may utilize time of day from which speech was uttered, see par. [0014]).
Regarding claim 35 Hart teaches the system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to terminate an operation corresponding to speech processing of the audio data (stopping the playing of the music on the device, see par. [0012]).  
Regarding claim 37 Hart teaches the system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to send, to a remote device, an indication that audio matching the stored sound profile was detected (response engine may compare the audio to the user profile(s) and determine if it matches, see par. [0027]).  
Regarding claim 38 Hart teaches the system of claim 31, wherein the at least a portion of the audio data does not include the representation of the wakeword (wake up… please play my Beatles station, see par. [0025]).  
Regarding claim 39 Hart teaches the system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: process the at least a portion of the audio data with respect to the stored sound profile to determine similarity data (compare the audio to the user profile, which may store indication of the voice signature, see par. [0027]); 

Regarding claim 40 Hart teaches the system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to increase a count value corresponding to the stored sound profile (store an indication of the voice signature with the respective user based on previous voice interactions, see par. [0027]).



Claim 22, 23, 32, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart U.S. PAP 2014/0249817 A1, in view of Kummer U.S. PAP 2015/0162006 A1, further in view of Hamalainen U.S. PAP 2012/0278268 A1.

Regarding claim 22 Hart teaches the computer-implemented method of claim 21, further comprising,: receiving, from a remote device, sound profile data (user profiles 130, see figure 1); and processing the sound profile data to determine the stored sound profile (response engine may reference one or more user profiles to determine whether and how to respond to speech, see par. [0024]).  

In a similar field of endeavor Hamalainen teaches providing recommendations based on preloaded models and for generating user profiles to personalize a user experience with a device or service, see abstract. Hamalainen provides a convenient approach to provide user personalization for the device and/or the device's applications while minimizing transmission of private user data to another device or a service, see par. [0028].
It would have been obvious to combine the Hart in view of Kummer invention with the teachings of Hamalainen for the benefit of provide user personalization for the device and/or the device's applications while minimizing transmission of private user data to another device or a service, see par. [0028].
Regarding claim 32 Hart teaches the system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: receive, from a remote device, sound profile data (user profiles 130, see figure 1); and process the sound profile data to determine the stored sound profile (response engine may reference one or more user profiles to determine whether and how to respond to speech, see par. [0024]).  
However Hart in view of Kummer does not teach this happening prior to receiving the audio data. 
In a similar field of endeavor Hamalainen teaches providing recommendations based on preloaded models and for generating user profiles to personalize a user experience with a device or service, see abstract. Hamalainen provides a convenient approach to provide user personalization for the device and/or the device's applications while minimizing transmission of private user data to another device or a service, see par. [0028].


Regarding claim 23 Hart teaches the computer-implemented method of claim 21, further comprising: receiving, from the remote device, an indication to cease operations related to speech processing based at least in part on the at least a portion of the audio data corresponding to the stored sound profile (engine 128 determines that the user did not utter speech the engine may refrain from performing the action, see par. [0045]; response engine 118 is in remote computer resources 114, see figure 1).  
However Hart in view of Kummer does not teach this happening prior to receiving the audio data. 
In a similar field of endeavor Hamalainen teaches providing recommendations based on preloaded models and for generating user profiles to personalize a user experience with a device or service, see abstract. Hamalainen provides a convenient approach to provide user personalization for the device and/or the device's applications while minimizing transmission of private user data to another device or a service, see par. [0028].
It would have been obvious to combine the Hart in view of Kummer invention with the teachings of Hamalainen for the benefit of provide user personalization for the device and/or the device's applications while minimizing transmission of private user data to another device or a service, see par. [0028].

claim 33 Hart teaches the system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: receive, from the remote device, an indication to cease operations related to speech processing based at least in part on processing the at least a portion of the audio data corresponding to the stored sound profile(engine 128 determines that the user did not utter speech the engine may refrain from performing the action, see par. [0045]; response engine 118 is in remote computer resources 114, see figure 1).  
However Hart in view of Kummer does not teach this happening prior to receiving the audio data. 
In a similar field of endeavor Hamalainen teaches providing recommendations based on preloaded models and for generating user profiles to personalize a user experience with a device or service, see abstract. Hamalainen provides a convenient approach to provide user personalization for the device and/or the device's applications while minimizing transmission of private user data to another device or a service, see par. [0028].
It would have been obvious to combine the Hart in view of Kummer invention with the teachings of Hamalainen for the benefit of provide user personalization for the device and/or the device's applications while minimizing transmission of private user data to another device or a service, see par. [0028].

Claim 26, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart U.S. PAP 2014/0249817 A1, in view of Kummer U.S. PAP 2015/0162006 A1, further in view of Basye U.S. PAP 2014/0163978 A1.

claim 26 Hart in view of Kummer does not teach the computer-implemented method of claim 21, further comprising entering a sleep state after determining that at least a portion of the audio data corresponds to the stored sound profile.  
In the same field of endeavor Basye teaches a power management subsystem 100 may be configured to recognize a sleepword selected and spoken by the user 401, in a manner substantially similar to how the wakeword is identified in FIG. 3. If the sleepword is detected by the power management subsystem 100 (e.g., by the speech processing module 110), the network interface module 206 and/or one or more of the components of the power management subsystem 100 may be deactivated. Likewise, if the user computing device 200 includes its own on-device speech recognition capabilities, they may be deactivated responsive to the sleepword being detected, see par. [0072].
It would have been obvious to one of ordinary skill in the art to combine the Hart in view of Kummer invention with the teachings of Basye for the benefit of deactivating a device in response to a sleepword, see par. [0072].
Regarding claim 36 Hart in view of Kummer does not teach the system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to enter a sleep state after determining that at least a portion of the audio data corresponds to the stored sound profile
In the same field of endeavor Basye teaches a power management subsystem 100 may be configured to recognize a sleepword selected and spoken by the user 401, in a manner substantially similar to how the wakeword is identified in FIG. 3. If the sleepword is detected by the power management subsystem 100 (e.g., by the speech processing module 110), the network interface module 206 and/or one or more of the components of the power management 
It would have been obvious to one of ordinary skill in the art to combine the Hart in view of Kummer invention with the teachings of Basye for the benefit of deactivating a device in response to a sleepword, see par. [0072].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656